DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11017607 in view of Keane et al (US 20130307856 A1).
The claims map to each other as follows: 
Instant application
U.S. Patent No. 11017607
Claim 1
Claim 1:
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claim 18
Claim 19
Claim 19
Claim 20
Claim 20
Claim 21
Claim 21
Claim 22
Claim 22


Regarding claim 1, claim 1 of U.S. Patent No. 11017607 does not disclose
distributing the piece of content to an application using an application programming interface.
However, Shuster discloses distributing the piece of content to an application using an application programming interface (Shuster fig. 1; [0019], “transferring virtual objects (e.g., seeds in a Farm Game) between applications … As seen in the display 102, a user may have earned 100 seeds playing Farm Game. The Farm Game, as also illustrated in display 102, may identify other applications (e.g., games, simulators, etc.) to which the seeds can be transferred.” [0020], “an Application Programming Interface (API) for the World Domination … 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 11017607 with Shuster to provide a feature to transfer virtual objects between applications. This would have enhanced Keane by enabling interactions between multiple devices and thereby improving user experience.
Regarding claim 11, claim 1 of U.S. Patent No. 11017607 does not disclose
distributing the piece of content to an application using an application programming interface.
However, Shuster discloses distributing the piece of content to an application using an application programming interface (Shuster fig. 1; [0019], “transferring virtual objects (e.g., seeds in a Farm Game) between applications … As seen in the display 102, a user may have earned 100 seeds playing Farm Game. The Farm Game, as also illustrated in display 102, may identify other applications (e.g., games, simulators, etc.) to which the seeds can be transferred.” [0020], “an Application Programming Interface (API) for the World Domination … Thus, in such cases, the developer of the Farm Game may be capable of transferring objects to the World Domination Game”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 11017607 with Shuster to provide a feature to transfer virtual objects between applications. This would have enhanced Keane by enabling interactions between multiple devices and thereby improving user experience.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, recites the limitation, “distributing the piece of content to an application using an application programming interface.” Said limitation, in view of the claim as a whole, does not appear to have support in the specification. The specification does not describe the steps of distributing the piece of content to an application using an application programming interface in steps as recited in the claim :
presenting, via a visual output device …

identifying a piece of content associated with the second trigger and related to the publication; 
and distributing the piece of content to an application using an application programming interface.
	The specification describes using an API (Application Programming Interface) in a different context, see for example, paragraph 0222; similarly paragraph 0024 of the specification describes distributing media content via an API, but does not describe identifying a piece of content with a second trigger and distributing the piece of content to an application using an application programming interface, as recited in the claim.
	Claims 2-9 are rejected for depending from claim 1.
	Claim 11 is rejected similar to claim 1 for reciting similar subject matter pertaining to distributing the piece of content to an application using an application programming interface.
	For the purposes of the rejections set forth in the instant office action, the examiner has interpreted the subject matter in question as best understood only in the context that it is recited in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Keane et al (US 20130307856 A1) in view of Billinghurst et al (“The MagicBook: a transitional AR interface”, Computers & Graphics, 2001 pgs. 745–753) and further view of Shuster et al (US 20130339228 A1).
Regarding claim 1, Keane discloses a computer-implemented method of enhancing user engagement with a publication (Keane [0028], “Technology is described for generating and displaying holographic visual aids associated with a story (a computer implemented method) … The story may be embodied within a reading object (e.g., a real … book (publication))”) comprising: 
receiving one or more live camera feeds comprising image data of a publication that includes a plurality of triggers (Keane [0046], “The capture device 213 may be calibrated such that a field of view captured by the capture device 213 corresponds with the field of view as seen by an end user of HMD 200 (receiving one or more live camera feeds comprising image data of a publication).”; [0087], “FIG. 4A depicts one embodiment of a reading object 21 as (publication includes a plurality of triggers that correspond to and identify unique words or pictures) associated with a particular page of the existing book”); 
identifying a first trigger in the live camera feed data that provides one or more augmented reality display media related to the publication (Keane [0095], “A triggering (identifying a trigger that provides AR display media related to a publication) event may determine when one of the first set of virtual objects is generated and displayed to an end user of an HMD … the first set of virtual objects may be used to update or modify words and/or images on a page of the reading object (augmented reality).”);; 
presenting, via a visual output device, the one or more augmented reality display media (Keane [0095], “A triggering event may determine when one of the first set of virtual objects is generated and displayed to an end user of an HMD (a visual output device) … The first set of virtual objects may be used to augment the reading object with images (presenting, via a visual output device, the one or more augmented reality display media)”); 
identifying a digital trigger in the one or more augmented reality display media, the digital trigger including a user interaction with a portion of the one or more augmented reality display media (Keane fig. 4d; [0090], “a virtual AR tag (digital trigger in a portion of the one or more augmented reality display media within the user field of view, the digital trigger including a user interaction with a portion of the one or more augmented reality) associated with virtual reading object 23 ... the virtual object 22 is displayed or overlaid over the real-world environment as perceived through the see-through lenses of the HMD”);
(digital trigger) associated with virtual reading object 23”);
But does not disclose
identifying one or more virtual reality environments related to the publication and associated with the trigger; 
terminating presentation of the one or more augmented reality display media and presenting, via the visual output device, the one or more virtual reality environments; 
identifying a second trigger in the one or more virtual reality environments, the second trigger including a user interaction with a portion of the one or more virtual reality environments;
However Billinghurst suggests
identifying one or more virtual reality environments related to the publication and associated with the trigger (Billinghurst pgs. 746-747, “if they look at the book through an AR display they see 3D virtual models (comprising content of the book/publication) appearing out of the pages”; pg. 749, “When the users see an AR scene (AR) they wish to explore, flicking the switch (trigger associated with an AR environment pertaining a publication) on the handle will fly them smoothly into the scene, transitioning them into the immersive VR environment (virtual reality environments related to the publication and associated with the trigger)”); 
terminating presentation of the one or more augmented reality display media and presenting, via the visual output device, the one or more virtual reality environments (Billinghurst pg. 748, “AR display (HHD)”; pg. 749, “When the users see an AR scene they wish to explore, flicking the switch on the handle will fly them smoothly into the scene, transitioning (terminating presentation of the first three-dimensional, interactive media) them into the immersive VR environment (and presenting, a virtual reality environment via the visual output device)”); 
identifying a second trigger in the one or more virtual reality environments, the second trigger including a user interaction with a portion of the one or more virtual reality environments (Billinghurst pg. 749, “In the VR scene, users can no longer see the real world … Readers can look around the scene in any direction and by pushing the pressure pad (a second trigger in the VR environment that includes a user interaction with a portion of the VR environment) on the handle they can fly in the direction they are looking. The harder they push the faster they fly.”);
identifying a piece of content associated with the second trigger and related to the publication (Billinghurst pg. 749, “In the VR scene, users can no longer see the real world … Readers can look around the scene in any direction and by pushing the pressure pad (a second trigger in the VR environment that includes a user interaction with a portion of the VR environment) on the handle they can fly in the direction they are looking (reads on piece of content associated with the second trigger because users will see new content as they fly in a new direction). The harder they push the faster they fly.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Keane with Billinghurst for generating additional levels of interactive virtual objects in a mixed reality environment involving reading material comprising fully immersive virtual world experience. This would have enabled users to engage 
Keane in view of Billinghurst does not disclose
distributing the piece of content to an application using an application programming interface.
However, Shuster discloses distributing the piece of content to an application using an application programming interface (Shuster fig. 1; [0019], “transferring virtual objects (e.g., seeds in a Farm Game) between applications … As seen in the display 102, a user may have earned 100 seeds playing Farm Game. The Farm Game, as also illustrated in display 102, may identify other applications (e.g., games, simulators, etc.) to which the seeds can be transferred.” [0020], “an Application Programming Interface (API) for the World Domination … Thus, in such cases, the developer of the Farm Game may be capable of transferring objects to the World Domination Game”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Keane with Shuster to provide a feature to transfer virtual objects between applications. This would have enhanced Keane by enabling interactions between multiple devices and thereby improving user experience.
Regarding claim 3, Keane in view of Billinghurst and further view of Shuster method of claim 1, wherein the publication is at least one of a poster, map, menu, billboard, program, or event ticket stub (Keane [0093], “A reading object may include a book, magazine (broadly interpreted as representing an equivalent of a program)”).
Regarding claim 4, Keane in view of Billinghurst and further view of Shuster method of claim 1, wherein the augmented reality display media includes a three dimensional (3D) interactive animated graphic representation of one or more characters associated with the publication (Keane [0028], “The holographic visual aids may include a predefined character animation that is synchronized to a portion of the story corresponding with the character being animated (3D, interactive animated graphic representation of one or more items described in the publication).”).
Regarding claim 5, Keane in view of Billinghurst and further view of Shuster method of claim 1, wherein the augmented reality display media includes a 3D interactive animated graphic representation of at least one of a non-fictional geographical location associated with the publication, a fictional geographical location associated with the publication, a room associated with the publication, a building associated with the publication, a scene described in the publication, or a scene inspired by the scene described in the publication (Keane [0030], “the augmented reality environment may comprise a personalized augmented reality environment wherein one or more virtual objects are generated and displayed to an end user based on an identification of the end user (e.g., is the end user a child or parent), user preferences associated with the end user, the physical location of the end user (e.g., is the end user in a bedroom or on a train)” [0086], “one or more virtual objects associated with a story (e.g., a holographic visual aid for the story) may be generated and/or displayed to an end user of a head-mounted display device while the end user is reading the story”).
Regarding claim 6, Keane in view of Billinghurst and further view of Shuster method of claim 1, wherein the visual output device includes at least one of a virtual reality headset, an .
Claims 10, 12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Keane et al (US 20130307856 A1) in view of Billinghurst et al (“The MagicBook: a transitional AR interface”, Computers & Graphics, 2001 pgs. 745–753).
Regarding claim 10, Keane discloses a computer-implemented method of enhancing user engagement with a publication (Keane [0028], “Technology is described for generating and displaying holographic visual aids associated with a story (a computer implemented method) … The story may be embodied within a reading object (e.g., a real … book (publication))”) comprising: 
receiving one or more live camera feeds comprising image data of a publication that includes a plurality of triggers (Keane [0046], “The capture device 213 may be calibrated such that a field of view captured by the capture device 213 corresponds with the field of view as seen by an end user of HMD 200 (receiving one or more live camera feeds comprising image data of a publication).”; [0087], “FIG. 4A depicts one embodiment of a reading object 21 as seen by an end user wearing an HMD … the existing book may be retrofitted with an AR tag by identifying unique words or pictures (publication includes a plurality of triggers that correspond to and identify unique words or pictures) associated with a particular page of the existing book”);; 
identifying at least one trigger in the live camera feed data that provides one or more augmented reality display media related to the publication (Keane [0095], “A triggering (identifying a trigger that provides AR display media related to a publication) event may determine when one of the first set of virtual objects is generated and displayed to an end user of an HMD … the first set of virtual objects may be used to update or modify words and/or images on a page of the reading object (augmented reality).”);
presenting, via a visual output device, the one or more augmented reality display media (Keane [0095], “A triggering event may determine when one of the first set of virtual objects is generated and displayed to an end user of an HMD (a visual output device) … The first set of virtual objects may be used to augment the reading object with images (presenting, via a visual output device, the one or more augmented reality display media)”);
identifying a digital trigger in the one or more augmented reality display media, the digital trigger including a user interaction with a portion of the one or more augmented reality display media (Keane fig. 4d; [0090], “a virtual AR tag (digital trigger in a portion of the one or more augmented reality display media within the user field of view, the digital trigger including a user interaction with a portion of the one or more augmented reality) associated with virtual reading object 23 ... the virtual object 22 is displayed or overlaid over the real-world environment as perceived through the see-through lenses of the HMD”);
Keane discloses a digital trigger (Keane fig. 4d; [0090], “a virtual AR tag (digital trigger) associated with virtual reading object 23”);

terminating presentation of the one or more augmented reality display media and presenting via the visual output device the one or more virtual reality environments.
However, Billinghurst discloses
identifying one or more virtual reality environments related to at least one of an object or a location included in the publication and associated with the trigger, the one or more virtual reality environments including one or more simulated reality segments embedded in the one or more virtual reality environments, wherein the one or more simulated reality segments include a virtual simulation of at least one of the object or the location (Billinghurst pgs. 746-747, “if they look at the book through an AR display they see 3D virtual models (comprising content of the book/publication) appearing out of the pages”; pg. 749, “When the users see an AR scene (AR scene/location included in the publication) they wish to explore, flicking the switch (trigger associated with an AR environment pertaining a publication) on the handle will fly them smoothly into the scene, transitioning them into the immersive VR environment (virtual reality environments related to the publication and associated with the trigger; the one or more simulated reality segments include a virtual simulation of at least one of the scene/location)”);
(terminating presentation of the first three-dimensional, interactive media) them into the immersive VR environment (and presenting, a virtual reality environment via the visual output device)”);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Keane with Billinghurst for generating additional levels of interactive virtual objects in a mixed reality environment involving reading material comprising fully immersive virtual world experience. This would have enabled users to engage in a rich virtual experience comprising a variety of virtual objects and scenes which may comprise a plurality of users for collaboratively engage in a common activity.
Regarding claim 12, Keane in view of Billinghurst discloses the method of claim 10, wherein the one or more simulated reality segments include a physical reality representation, an augmented reality representation, and a virtual reality representation of at least one of the object or the location (Billinghurst pg. 748, “AR display (HHD)”; pg. 749, “When the users see an AR scene they wish to explore, flicking the switch on the handle will fly them smoothly into the scene, transitioning (terminating presentation of the first three-dimensional, interactive media) them into the immersive VR environment (and presenting, a virtual reality environment via the visual output device)”).
Regarding claim 14, Keane discloses a computer-implemented method of enhancing user engagement with a publication (Keane [0028], “Technology is described for generating and displaying holographic visual aids associated with a story (a computer implemented method) … The story may be embodied within a reading object (e.g., a real … book (publication))”) comprising: 
receiving one or more live camera feeds comprising image data of a publication that includes a plurality of triggers (Keane [0046], “The capture device 213 may be calibrated such that a field of view captured by the capture device 213 corresponds with the field of view as seen by an end user of HMD 200 (receiving one or more live camera feeds comprising image data of a publication).”; [0087], “FIG. 4A depicts one embodiment of a reading object 21 as seen by an end user wearing an HMD … the existing book may be retrofitted with an AR tag by identifying unique words or pictures (publication includes a plurality of triggers that correspond to and identify unique words or pictures) associated with a particular page of the existing book”);; 
identifying at least one trigger in the live camera feed data and determining, via a visual output device, that a user is within a communications range of at least one non-visual trigger associated with the publication (Keane [0039], “Utilizing the HMD, the end user may move around a real-world environment (e.g., a living room) wearing the HMD and perceive views of the real-world overlaid with images of virtual objects … the images displayed to the end user will change such that the virtual objects appear to exist within the real-world environment as perceived by the end user). (a pre-determined combination of triggers that includes the at least one trigger and the at least one non-visual trigger)” [0088], “as the reading object 21 is (a user is within a field of view/communications range of at least one non-visual trigger associated with the publication).”); 
identifying one or more augmented reality display media related to the publication and associated with a pre-determined combination of triggers that includes the at least one trigger and the at least one non-visual trigger (Keane [0039], “Utilizing the HMD, the end user may move around a real-world environment (e.g., a living room) wearing the HMD and perceive views of the real-world overlaid with images of virtual objects … the images displayed to the end user will change such that the virtual objects appear to exist within the real-world environment as perceived by the end user). (a pre-determined combination of triggers that includes the at least one trigger and the at least one non-visual trigger)”);; 
presenting, via the visual output device, the one or more augmented reality display media (Keane [0095], “A triggering event may determine when one of the first set of virtual objects is generated and displayed to an end user of an HMD (a visual output device) … The first set of virtual objects may be used to augment the reading object with images (presenting, via a visual output device, the one or more augmented reality display media)”); 
identifying a digital trigger in the one or more augmented reality display media, the digital trigger including a user interaction with a portion of the one or more augmented reality display media identify a digital trigger in the one or more augmented reality display media, the digital trigger including a user interaction with a portion of the one or more augmented reality display media (Keane fig. 4d; [0090], “a virtual AR tag (digital trigger in a portion of the one or more augmented reality display media within the user field of view, the digital trigger including a user interaction with a portion of the one or more augmented reality) associated with virtual reading object 23 ... the virtual object 22 is displayed or overlaid over the real-world environment as perceived through the see-through lenses of the HMD”);
	Keane discloses a digital trigger (Keane fig. 4d; [0090], “a virtual AR tag (digital trigger) associated with virtual reading object 23”);
But does not disclose; 
identifying one or more virtual reality environments related to the publication and associated with the trigger; and 
terminating presentation of the one or more augmented reality display media and presenting via the visual output device, the one or more virtual reality environments.
However, Billinghurst discloses 
identifying one or more virtual reality environments related to the publication and associated with the trigger (Billinghurst pgs. 746-747, “if they look at the book through an AR display they see 3D virtual models (comprising content of the book/publication) appearing out of the pages”; pg. 749, “When the users see an AR scene (AR) they wish to explore, flicking the switch (trigger associated with an AR environment pertaining a publication) on the handle will fly them smoothly into the scene, transitioning them into the immersive VR environment (virtual reality environments related to the publication and associated with the trigger)”);; and 
terminating presentation of the one or more augmented reality display media and presenting via the visual output device, the one or more virtual reality environments (Billinghurst pg. 748, “AR display (HHD)”; pg. 749, “When the users see an AR scene they wish (terminating presentation of the first three-dimensional, interactive media) them into the immersive VR environment (and presenting, a virtual reality environment via the visual output device)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Keane with Billinghurst for generating additional levels of interactive virtual objects in a mixed reality environment involving reading material comprising fully immersive virtual world experience. This would have enabled users to engage in a rich virtual experience comprising a variety of virtual objects and scenes which may comprise a plurality of users for collaboratively engage in a common activity.
Regarding claim 15, Keane in view of Billinghurst the method of claim 14, wherein the publication is at least one of a poster, map, menu, billboard, program, or event ticket stub(Keane [0093], “A reading object may include a book, magazine (broadly interpreted as representing an equivalent of a program)”).
Regarding claim 16, Keane in view of Billinghurst the method of claim 14, wherein the augmented reality display media includes a three dimensional (3D) interactive animated graphic representation of one or more characters associated with the publication (Keane [0028], “The holographic visual aids may include a predefined character animation that is synchronized to a portion of the story corresponding with the character being animated (3D, interactive animated graphic representation of one or more items described in the publication).”)..
Regarding claim 17, Keane in view of Billinghurst the method of claim 14, wherein the augmented reality display media includes a 3D interactive animated graphic representation of at least one of a non-fictional geographical location associated with the publication, a fictional geographical location associated with the publication, a room associated with the publication, a building associated with the publication, a scene described in the publication, or a scene inspired by the scene described in the publication (Keane [0030], “the augmented reality environment may comprise a personalized augmented reality environment wherein one or more virtual objects are generated and displayed to an end user based on an identification of the end user (e.g., is the end user a child or parent), user preferences associated with the end user, the physical location of the end user (e.g., is the end user in a bedroom or on a train)” [0086], “one or more virtual objects associated with a story (e.g., a holographic visual aid for the story) may be generated and/or displayed to an end user of a head-mounted display device while the end user is reading the story”)..
Regarding claim 18, Keane in view of Billinghurst the method of claim 14, wherein the at least one non-visual trigger includes at least one of a radio frequency identification (RFID) tag, a Bluetooth low energy (BLE) tag, a near field communication (NFC) tag, a real-time locating systems (RTLS) tag, or location based service (LBS) active on a smartphone used to identify or activate augmented reality, virtual reality, or mixed reality media content (Keane [0040], “one or more virtual objects based upon the location information and/or image information provided to the server (lbs server).”).
Regarding claim 19, Keane discloses a system (Keane fig. 1) comprising: 
(publication includes a plurality of triggers that correspond to and identify unique words or pictures) associated with a particular page of the existing book”); and 
a visual output device including a camera, a processor and memory connected to the camera, and a plurality of lines of instructions so that the processor (Keane [0034], “mobile device 19 includes a network interface 145, processor 146, memory 147, camera 148, sensors 149, and display 150 … Processor 146 allows mobile device 19 to execute computer readable instructions stored in memory 147 in order to perform processes discussed herein.”) is configured to: 
receive one or more live camera feeds from the camera, the one or more live camera feeds comprising image data of the publication (Keane [0046], “The capture device 213 may be calibrated such that a field of view captured by the capture device 213 corresponds with the field of view as seen by an end user of HMD 200 (receiving one or more live camera feeds comprising image data of a publication).”; [0087], “FIG. 4A depicts one embodiment of a reading object 21 as seen by an end user wearing an HMD … the existing book may be retrofitted with an AR tag by identifying unique words or pictures (publication includes a plurality of triggers that correspond to and identify unique words or pictures) associated with a particular page of the existing book”);; 
identify at least one trigger in the live camera feed data and determine that a user is within a communications range of at least one non-visual trigger associated with the (non-visual trigger associated with the publication)”; [0095], “A triggering (identifying a trigger that provides AR display media related to a publication) event may determine when one of the first set of virtual objects is generated and displayed to an end user of an HMD … the first set of virtual objects may be used to update or modify words and/or images on a page of the reading object (augmented reality).”);
identify one or more augmented reality display media related to the publication and associated with a pre-determined combination of triggers that includes the at least one trigger and the at least one non-visual trigger (Keane [0039], “Utilizing the HMD, the end user may move around a real-world environment (e.g., a living room) wearing the HMD and perceive views of the real-world overlaid with images of virtual objects … the images displayed to the end user will change such that the virtual objects appear to exist within the real-world environment as perceived by the end user). (a pre-determined combination of triggers that includes the at least one trigger and the at least one non-visual trigger)”); 
present, via the visual output device, the one or more augmented reality display media (Keane [0095], “A triggering event may determine when one of the first set of virtual objects is generated and displayed to an end user of an HMD (a visual output device) … The first set of virtual objects may be used to augment the reading object with images (presenting, via a visual output device, the one or more augmented reality display media)”);; 
(digital trigger in a portion of the one or more augmented reality display media within the user field of view, the digital trigger including a user interaction with a portion of the one or more augmented reality) associated with virtual reading object 23 ... the virtual object 22 is displayed or overlaid over the real-world environment as perceived through the see-through lenses of the HMD”);
	Keane discloses a digital trigger (Keane fig. 4d; [0090], “a virtual AR tag (digital trigger) associated with virtual reading object 23”);
But does not disclose
identify one or more virtual reality environments related to the publication and associated with the trigger; and 
terminate presentation of the one or more augmented reality display media and present via the visual output device, the one or more virtual reality environments.
However Billinghurst suggests
identifying one or more virtual reality environments related to the publication and associated with the trigger (Billinghurst pgs. 746-747, “if they look at the book through an AR display they see 3D virtual models (comprising content of the book/publication) appearing out of the pages”; pg. 749, “When the users see an AR scene (AR) they wish to explore, flicking the switch (trigger associated with an AR environment pertaining a publication) on the handle will fly them smoothly into the scene, transitioning them into the immersive VR environment (virtual reality environments related to the publication and associated with the trigger)”); 
(terminating presentation of the first three-dimensional, interactive media) them into the immersive VR environment (and presenting, a virtual reality environment via the visual output device)”); 
identifying a second trigger in the one or more virtual reality environments, the second trigger including a user interaction with a portion of the one or more virtual reality environments (Billinghurst pg. 749, “In the VR scene, users can no longer see the real world … Readers can look around the scene in any direction and by pushing the pressure pad (a second trigger in the VR environment that includes a user interaction with a portion of the VR environment) on the handle they can fly in the direction they are looking. The harder they push the faster they fly.”);
identifying a piece of content associated with the second trigger and related to the publication (Billinghurst pg. 749, “In the VR scene, users can no longer see the real world … Readers can look around the scene in any direction and by pushing the pressure pad (a second trigger in the VR environment that includes a user interaction with a portion of the VR environment) on the handle they can fly in the direction they are looking (reads on piece of content associated with the second trigger because users will see new content as they fly in a new direction). The harder they push the faster they fly.”)

Regarding claim 20, Keane in view of Billinghurst discloses the system of claim 19, wherein the visual output device includes at least one of a virtual reality headset, an augmented reality headset, a set of augmented reality glasses, a tablet computer, a set of bionic contact lenses, a smart phone adapted as part of a virtual reality headset, or a smart phone adapted as part of an augmented reality system (Keane [0030], “head-mounted display devices (HMDs), the amount of information available to an end user of such computing devices … an augmented reality environment may be perceived by an end user of a mobile computing device.”).
Claim 21 recites a method which corresponds to the function performed by the method of claim 10. As such, the mapping and rejection of claim 10 above is considered applicable to the method of claim 21.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Keane in view of Billinghurst and further view of Shuster et al (US 20130339228 A1).
Regarding claim 11, Keane in view of Billinghurst discloses the method of claim 10, further comprising: 
(a second trigger in the VR environment that includes a user interaction with a portion of the VR environment) on the handle they can fly in the direction they are looking. The harder they push the faster they fly.”); 
identifying a piece of content associated with the second trigger and related to the publication (Billinghurst pg. 749, “In the VR scene, users can no longer see the real world … Readers can look around the scene in any direction and by pushing the pressure pad (a second trigger in the VR environment that includes a user interaction with a portion of the VR environment) on the handle they can fly in the direction they are looking (reads on piece of content associated with the second trigger because users will see new content as they fly in a new direction). The harder they push the faster they fly.”);
Keane in view of Billinghurst does not disclose
distributing the piece of content to an application using an application programming interface.
However, Shuster discloses distributing the piece of content to an application using an application programming interface (Shuster fig. 1; [0019], “transferring virtual objects (e.g., seeds in a Farm Game) between applications … As seen in the display 102, a user may have earned 100 seeds playing Farm Game. The Farm Game, as also illustrated in display 102, may identify other applications (e.g., games, simulators, etc.) to which the seeds can be 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Keane with Shuster to provide a feature to transfer virtual objects between applications. This would have enhanced Keane by enabling interactions between multiple devices and thereby improving user experience.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Keane in view of Billinghurst and further view of Schlumberger (US 20150268717 A1).
Regarding claim 13, Keane in view of Billinghurst discloses the method of claim 12, but does not expressly disclose further comprising dynamically shifting between the augmented reality representation and the virtual reality representation seamlessly so that a user is unaware of a transition between the augmented reality representation and the virtual reality representation.
However, Schlumberger suggests
dynamically shifting between the augmented reality representation and the virtual reality representation seamlessly so that a user is unaware of a transition between the augmented reality representation and the virtual reality representation (Schlumberger figs. 16;-17; [0166], “Once the physical car 1620 is captured, the camera/projection unit 1650 could insert an augmented reality car into the rendered frames …  The virtual car could respond to Billy's 1610 input commands … Thus, from the user's 1610 perspective, it appears that the physical toy car 1620 has crossed over onto the remote race track 1630, in effect bridging the (dynamically shifting between the augmented reality representation and the virtual reality representation seamlessly so that a user is unaware of a transition between the augmented reality representation and the virtual reality representation).”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Keane with Schlumberger to generate smooth transitions between different realities. This would have been done to create an enhance immersive experience for users. See for example Schlumberger [0173], “from the user's perspective, the physical Mater car 1620 appears to be capable of entering and exiting the virtual world, thereby creating an immersive and interactive for the user.”
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Keane in view of Billinghurst and further view of Davis et al (US 20180158133 A1).
Regarding claim 22, The method of claim 21, wherein the one or more augmented reality display media and the one or more virtual reality environments are related to at least one of an object or a location included in the publication (Billinghurst pgs. 746-747, “if they look at the book through an AR display they see 3D virtual models (comprising content of the book/publication) appearing out of the pages”; pg. 749, “When the users see an AR scene (AR scene/location/object included in the publication) they wish to explore, flicking the switch on the handle will fly them smoothly into the scene, transitioning them into the immersive VR environment (virtual reality environments related to the publication and associated with the trigger; the one or more simulated reality segments include a virtual simulation of at least one of the scene/location/object)”); and 
But does not disclose
wherein the one or more augmented reality display media and the one or more virtual reality environments are presented as part of a marketing campaign for the at least one of the object or the location.
However, Davis suggests
wherein the one or more augmented reality display media and the one or more virtual reality environments are presented as part of a marketing campaign for the at least one of the object or the location (Davis [0073], “The position of the watermark tiles, relative to features in the artwork, may be unknown to designers of the package art (fig. 5, exemplary publication) … the marketing department of General Mills can then associate different annotations/promotions with different features of the package, to thereby author an interactive experience for the package.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Keane with Shuster to generate marketing information associated within an AR environment comprising a publication. This would have been done to utilize system resources to generate revenue in an integrated manner with the AR environment.
Allowable Subject Matter
Claims 2 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base 
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, none of the prior arts of record, alone or in combination disclose the claim as recited.
Regarding claim 7, none of the prior arts of record, alone or in combination disclose the claim as recited.
Claims 8-9 are allowed for depending from claim 9.
Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JITESH PATEL/Primary Examiner, Art Unit 2616